ORDER
PER CURIAM.
Appellant, Billy Pettypool, (“movant”), appeals the judgment of the Circuit Court of Jefferson County denying his motion for post-conviction relief pursuant to Rule 24.035 without an evidentiary hearing. Movant seeks to vacate his conviction of statutory rape in the first degree, section 566.032, RSMo 2000, for which he was sentenced to twenty-two years in the custody of the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.